DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Riegler et al. USP 413452.
Claim 1, Riegler discloses a bearing (see annotated Fig. 1), comprising: an outer ring 3 having an inside periphery defining a longitudinal axis; and an inner ring 2a having an outside periphery configured to rotatably fit within the inside periphery of the outer ring, the bearing configured to allow four degrees of freedom movement between the inner ring and the outer ring of relative rotational movement around the longitudinal .

Claims 1 – 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Pfaff FR 2724700.
Claim 1, Pfaff discloses a bearing (Fig. 1), comprising: an outer ring 1 an inside periphery defining a longitudinal axis; and an inner ring (symmetrical sphere 5) having an outside periphery configured to rotatably fit within the inside periphery of the outer ring, the bearing configured to allow four degrees of freedom movement between the inner ring and the outer ring of relative rotational movement around the longitudinal axis, relative angular movement in a plurality of directions transverse to the longitudinal axis, and relative longitudinal movement along the longitudinal axis (see Description, ll. 13 – 15 of machine translation - the cylindrical and spherical surfaces of the outer ring and inner ring members, respectively, cooperate to transform pivoting movement into translation, wherein said surfaces, as configured and arranged, are also capable of providing pivoting or angular movement about a multitude of axes, including the longitudinal axis and axes perpendicular to the longitudinal axis).  
Claim 2, Pfaff discloses the outer ring inside periphery as cylindrical in a longitudinal direction and the inner ring outside periphery is curved in the longitudinal direction.  
Claim 3, Pfaff discloses the outer ring inside periphery being cylindrical in a longitudinal direction and the inner ring outside periphery being spherical in the longitudinal direction.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Riegler et al. USP 413452 as applied to claim 1 above, and further in view of Winter et al. USPGPUB 20180231052.
Riegler does not expressly disclose at least one of the outer ring and inner ring comprising a longitudinal flow path configured to allow fluid to flow longitudinally through the bearing.
Winter teaches that is was well-known in a similar device to have at least one of the outer ring and inner ring 8 to comprise a longitudinal flow path 32 configured to allow fluid to flow longitudinally through the bearing ([0024]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide at least one of the outer ring and inner ring of Riegler with the longitudinal flow path configured to allow fluid to flow longitudinally through the bearing in Winter, in order to reduce friction, thereby increasing wear resistance and, thus, service life of the bearing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Riegler et al. USP 413452 as applied to claim 1 above, and further in view of Kang et al. WO 2016076682.
Riegler does not expressly discloses at least one of the outer ring and inner ring being formed with indentions.
Kang teaches that it was well-known in a similar device (Fig. 6) to have at least one of an outer and inner ring 800 formed with indentions 811 for storing lubricant (see paragraph [59] of machine translation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Riegler, such that at least one of the outer ring and inner ring is formed with indentions, as taught by Kang, for the purpose of reducing friction, thereby providing smooth relative rotation of the bearing members (paragraph [7]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Riegler et al. USP 413452 as applied to claim 1 above, and further in view of Momose et al. USP 5054940.
Riegler does not expressly disclose at least one of the outer ring and inner ring comprising a material having tungsten carbide, ceramic, "polycrystalline diamond", "diamond like carbon", or a combination thereof.
Momose teaches that it was well-known to have at least one of an outer ring and inner ring of a similar device to comprise a material having tungsten carbide, ceramic, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Riegler, such that at least one of the outer ring and inner ring comprises a material having tungsten carbide, ceramic, "polycrystalline diamond", "diamond like carbon", or a combination thereof, as taught by Momose, for the purpose of minimizing sliding friction and, thus, heat generation, and further provide a material that is less susceptible to thermal expansion (col. 3, ll. 16 – 21).

Allowable Subject Matter
Claims 9 – 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 9, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the bearing inner ring configured to allow four degrees of freedom movement between the inner ring and the outer ring of relative rotational movement around the longitudinal axis, relative angular movement in a plurality of directions transverse to the longitudinal axis, and relative longitudinal movement along the longitudinal axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656